Citation Nr: 1706183	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-15 208	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial evaluation greater than 30 percent for an anxiety disorder with panic attacks and post-traumatic stress disorder symptoms prior to January 19, 2016, and greater than 50 percent beginning January 19, 2016.

2.  Entitlement to an total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978, from July 2003 to June 2004, from November 2006 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This rating decision granted service connection for anxiety disorder, and evaluated it as 30 percent disabling, effective June 18, 2009, which was the date of receipt of the Veteran's claim.  The Veteran appealed the initial evaluation granted.

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge at the RO in March 2015.  In a February 2015 statement, the Veteran's representative stated the Veteran wished to cancel his hearing before the Board and did not wish to reschedule it.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

In September 2015, the Board remanded the Veteran's claim for further development, to include requesting the Veteran to identify additional treatment records and for VA examination to determine the nature and extent of his anxiety disorder.  In January 2016, the Veteran was accorded additional VA examination, after which the, the RO issued a February 2016 rating decision granting a 50 percent evaluation for the service-connected anxiety disorder, effective January 19, 2016, the day of the examination.  The RO re-characterized the disability as anxiety disorder with panic attacks and post-traumatic stress disorder (PTSD) symptoms.  Accordingly, the issue has been rephrased on the front page of this decision to reflect the disability and staged rating.

The requested development having been complete, the case is now again before the Board.


FINDINGS OF FACT

1.  The service-connected anxiety disorder with panic attacks and PTSD symptoms is manifested by occupational and social impairment with deficiencies in most areas for the entire period under appeal.

2.  Throughout the entire period under appeal, the Veteran meets the schedular criteria for TDIU, and the evidence is in equipoise as to whether his service-connected disabilities likely preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, and no greater, for anxiety disorder with panic attacks and PTSD symptoms, from the date of service connection, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9413 (2016).  

2.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 31.59, 3.326(a) (2016).  

Where, as is here, the appeal of the evaluation assigned is an appeal of the initial evaluation after service connection has been granted, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and VA medical treatment records have been associated with the claims file.  In addition, VA obtained SSA records, and offered the Veteran the opportunity to identify additional health care providers, including private health care providers.  The claim was remanded in September 2015 to, among other things, request the Veteran identify any private records of treatment he may have received for his service-connected anxiety.  In December 2015, the RO requested that the Veteran so identify such records.  The Veteran declined to respond.  There are no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, VA examinations were performed in January and August 2009, May and August 2010 and, as directed by the September 2015 Board remand, in January 2016.  The examination reports, in aggregate, reflect consideration of the Veteran's medical history and thoroughly describe the Veteran's symptoms and impact on functioning.  Accordingly, they are adequate to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. § 3.159(c)4, 3.326(a), 3.327 (2016).  There is no evidence indicating that there has been a material change in the severity of the Veteran's anxiety disorder since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted).  Accordingly, the duty to assist is satisfied.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

The Board remanded this claim in September 2015 with instructions to request the Veteran to identify additional pertinent records, and arrange for a new VA examination responsive to the Board's directives.  All of these actions have been accomplished. Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aires v. Peake, 22 Vet. App. 97, 105 (2008).

Anxiety Disorder

The Veteran seeks initial evaluations greater than 30 percent prior to January 19, 2016, and greater than 50 percent beginning January 19, 2016 for his service-connected anxiety.  As will be explained below, the Board finds that the criteria for a 70 percent evaluation, and no greater, has been met throughout the pendency of this appeal.

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, see generally, 38 C.F.R. § Park IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 1991, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's anxiety disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413, which pertains to anxiety.  Almost all mental health disorders, including anxiety, are evaluated under the General Rating Formula for Mental Disorders (hereinafter, Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9413.  Under the Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See Id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV). Id., at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5) and, effective March 19, 2015, VA amended certain provisions in the regulations to reflect this update, including the Schedule.  79 Fed. Reg. 45093.  However, these amendments are not intended to apply to claims certified for appeal to the Board before August 4, 2014.  The original certification of these issues to the Board was April 18, 2014.  Accordingly, these amendments do not apply.  80 Fed. Reg. 14308 9.) 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the Rating Formula, then the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. At 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula:  (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Id., at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas"). 

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 26, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. At 267 (observing that a GAF score of 50 indicates serious impairment); see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).  

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. § 4.2, 4.126 (2014): see also  VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence, the Board notes that the Veteran's claim was remanded for further development in September 2015, including VA examination and to allow the Veteran to identify additional private and VA treatment records.  The Veteran declined to identify further treatment records.  However, following the January 2016 VA examination, the RO issued a February 2016 rating decision in which it granted a 50 percent evaluation for the service-connected anxiety disorder, effective January 19, 2016, the day of the examination.

The Board finds the evidence reveals a disability picture that more closely approximates a 70 percent evaluation throughout the pendency on appeal.

In so finding, the Board notes the Veteran's reported symptoms of angry outbursts and hostility, increased anxiety and panic attacks, difficulty sleeping, difficulty concentrating, irritability with anger outbursts, hopelessness and depression.  Particularly compelling is the written testimony of his son, and lay witness, received in September 2009.  The Veteran's son stated that before his father's two separate one-year tours, he was able to maintain a fully functional lifestyle as both active civilian and part-time citizen-soldier.  However, after the second tour, it was almost as though the man he knew had faded away physically and mentally.  The son observed that his father had been a longtime manager of a photo shop, that he'd possessed extraordinary interpersonal skills and patience but that he no longer exhibited either of these traits.  Rather, he seemed distant from the ordinary civilian-as though he did not understand regular thoughts of civilians anymore.  He no longer exhibited controlled patience, instead becoming quickly angered by the mere regularity of life and struggled daily with thoughts detrimental to his ability balance with the outside world.  (See Buddy/Lay Statement (Vet's lay witn as to current sx (son) received September 3, 2009).

A review of the GAF scores assigned throughout the pendency of appeal range from 50 to 69, which are suggests a great deal of fluctuation over the past several years.  However, a GAF score of 50 is consistent with deficiencies in most areas.

An evaluation greater than 70 percent is not warranted, however, because the evidence, including VA examinations, do not reflect demonstrate a disability level productive of occupational and social impairment consistent with total social impairment.

VA examinations conducted in 2009, 2010, and 2016, and Social Security Administration (SSA) examinations reflect that the Veteran has been treated with prescribed medications for anxiety, sleep and depression, and that he has reported and exhibited such symptoms as anxiety, panic attacks, suspiciousness, hypervigilance, anger, irritability, frustration, fatigue, chronic insomnia, racing thoughts and difficulty concentrating, distractibility, fair to poor impulse control, impaired remote and recent memory, isolation, and stressed relationships with his wife and children.  He has been found to have difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including work and work-like environments.  He has also reported homicidal ideation.  VA examinations reflect GAFs of 50 in 2009, 69 and 60 in 2010.  (See, generally, VA General Medical examinations (dated in January and August 2009) and VA Examinations (or DBQ examinations) for Mental Disorders (dated in May and August 2010, January 2016.)  Such findings demonstrate psychological disability productive of occupational and social impairment with deficiencies in most areas.  However, despite these manifestations, he remains married and in contact with his child and stepchildren, and participates in occasional VFW activities, which weighs against finding that this disability is manifested by total social impairment.

The Board observes that the record is absent reports or observations of suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal hygiene and appearance; gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; disorientation to time or place; or inability to perform activities of daily living.  The Veteran has reported homicidal ideation, but has explained that he has no person in mind that he wanted to kill-rather, that he gets so angry he feels like he wants to kill people.  Furthermore, he reported in the May 2010 VA examination that he followed home and yelled at another driver, and that he drives fast on his motorcycle.  However, the Veteran has not reported, nor does the record show, any other violent or potentially violent incidents so as to suggest he is a danger to himself or others.  Rather, he reported in May 2010 that prescribed medication was helping him to feel calmer and less angry, and to have less problems with driving.  And, in May 2013, the Veteran declined to appear for a hearing because he felt he could not present his argument without anxiety and anger, displaying an ability to express his feelings appropriately and articulately.  

Thus, his disability picture is most readily captured by the criteria associated with a 70 percent evaluation, and is neither equivalent in severity to, or more nearly approximating, the symptoms corresponding to a 100 percent evaluation under the General Rating Formula.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  

With regard to staged ratings, although there have been fluctuations in severity of the Veteran's anxiety over the course of the appeal, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for a rating greater than 100 percent throughout the period under appeal, for the reasons explained above.  See 38 C.F.R. § 4.7.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment." See 38 C.F.R. § 4.16 (a).  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider." See Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16 (a). 

Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 .

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

As was discussed above, TDIU may be awarded on a schedular or extraschedular basis.  As a consequence of the grant of 70 percent for anxiety above, the Veteran meets the schedular criteria for consideration of a TDIU.  The Veteran's combined disability rating is 80 percent with a single disability evaluated at 70 percent.  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. See 38 C.F.R. § 4.16 (a).  

SSA records associated with the claims file in 2013 reflect that the Veteran has been awarded disability benefits based on a primary disability of other and unspecified arthropathies.  Review of the record finds that this diagnosis includes osteoarthritis of the knees.  In addition, he was examined for complaints of back and wrist disorders, hypertension and gastroesophageal reflux disorder.  The Board observes that the Veteran is service connected for all these conditions.  While the findings and evidence of SSA are not dispositive, they can be considered by the Board in rendering a decision.

Given the Veteran's contentions and the overall record, the Board finds that the evidence is in equipoise as to whether he is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  Thus, the benefit sought on appeal is granted.


ORDER

Entitlement to an initial evaluation of 70 percent for anxiety disorder with panic attacks and PTSD symptoms, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


